DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Amendment	
Receipt is acknowledged of the amendment filed on 03/15/2022.
The supplemental response dated 03/21/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii) (see MPEP 714.03(a)). A telephonic communication with Gregory Adams, on 03/23/2022, confirming that the submission was unintentional.
Response to Arguments
Applicant’s arguments with respect to claims 16-31 have been considered but are moot because the arguments do not apply to any of being used in the current rejection.
Applicant argues that the cited references do not teach the claim language of the currently amended claims. The examiner respectfully submits that Gomes teaches the newly added limitation of the period compressed and uncompressed state, as well as the roughness and the thickness of the layers. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim is presented as “previously presented”. However, the claim appears to have been amended because the symbol "εr“ as previously presented are replaced with “er”. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (U.S. Pat. No. 11,189,779) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Gomes et al. (NPL: “Influence of Thickness and Contact Area on the Performance of PDMS-based Triboelectric Nanogenerators”).
Regarding claim 16, Hilgers teaches a tire comprising an apparatus, the apparatus comprising 
a first layer, a second layer, an optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), a fourth layer and a fifth layer, wherein: 

b) the second layer comprises a first intermediate material and is adjacent the first layer (i.e., electroactive polymer EAP material 14) (see Fig. 10); 
d) the fourth layer comprises a second intermediate material (i.e., electroactive polymer of EAP composite material 42) (see Fig. 10); and, 
e) the fifth layer comprises a second electrode material and is adjacent the fourth layer (i.e., second electrode 12) (see Fig. 10), the second layer and the fourth layer are between the first layer and the fifth layer (see Fig. 10); 
a surface of the second layer or the fourth layer (i.e., surfaces of the layer 14 and 42) (see Fig. 10); the first intermediate material of the second layer and the second intermediate material of the fourth layer are different (i.e., standard EAP layer 14 vs EAP composite layer 42) (see Column 12, line 56, to Column 16, line 67); but does not explicitly teach a surface roughness Ra in the range from 0.1 µm to 500 µm, measured in accordance with DIN EN ISO 4288:1998; and that 
the layers are configured to operate in periodically in a compressed state and an uncompressed state and generate a voltage between the first electrode material and the second electrode material based on the roughness Ra of the fourth layer and a thickness of the second layer.  
Regarding the surface roughness measurements, Hilgers as disclosed above does not directly or explicitly teach a surface roughness measurement according to DIN EN ISO 4288:1998. However, the Profile Method is commonly known to one of ordinary skill in the art, and the method of determining the surface roughness of the layers can be done according to the established standards (see Pages 4-10). Furthermore, using the established guidelines to assess the physical characteristics, such as surface roughness, of a component is not novel. Therefore, in view of the teaching of the Profile Method, it would have been obvious to one 
Regarding the surface roughness range, Hilgers as modified by the Profile Method as disclosed above does not directly or explicitly teach to select intermediate layers having surface roughness in the range from 0.1 μm to 500 μm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having surface roughness in the range from 0.1 μm to 500 μm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding the compressed state of the layers, Hilgers as modified by the Profile Method as disclosed above does not directly or explicitly teach the details of the compressed state of the layers. However, Gomes teaches that the layers are configured to operate in periodically in a compressed state and an uncompressed state and generate a voltage between the first electrode material and the second electrode material (i.e., homemade systematic testing system that makes the two triboelectric materials come into contact) (see section 3.1.) based on the roughness Ra of the fourth layer (i.e., the increase of macroscopic contact area leads to the increase of the output voltage and current) (see section 3.2.) and a thickness of the second layer (i.e., triboelectricity is affected by the thickness of the dielectric layer) (see section 3.1.). in view of the teaching of Gomes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that choice of triboelectric material, thickness, and contact surface area (i.e., surface roughness) are factors affecting the performance of the sensor device. By understanding these factors, one of ordinary skill in the art would be able to improve the performance of the device by optimizing its characteristics. 
Regarding claim 18, Hilgers as modified by the Profile Method and Gomes as disclosed above does not directly or explicitly teach that the surface of the second layer and/or the fourth layer has a surface roughness Ra in the range from 0.5 to 100 µm, measured in accordance with DIN EN ISO 4288:1998.  
Regarding the surface roughness measurements, Hilgers as disclosed above does not directly or explicitly teach a surface roughness measurement according to DIN EN ISO 4288:1998. However, the Profile Method is commonly known to one of ordinary skill in the art and the method of determining the surface roughness of the layers can be done according to the established standards (see Pages 4-10). Furthermore, using the established guidelines such as the Profile Method to assess the physical characteristics, such as surface roughness, of a component is not novel. Therefore, in view of the teaching of the Profile Method, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that performing measurements in accordance with established standards is necessary to ensure the performance and quality of the product. 
Regarding the surface roughness range, Hilgers as modified by the Profile Method as disclosed above does not directly or explicitly teach to select intermediate layers having surface roughness in the range from 0.5 to 100 μm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having surface roughness in the range from 0.5 to 100 μm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 19, Hilgers teaches that the second and/or fourth layer have a layer thickness (i.e., the actuator member design, in particular the layer thicknesses, may be adapted in order to ensure that the required field strengths are achieved across the actuator member at standard operation voltages) (see Column 16, lines 53-67); but does not explicitly teach that the layer thickness from 10 μm to 1000 μm. However, it would have been obvious to one having 
Regarding claim 20, Hilgers teaches that the first intermediate material of the second layer has a dielectric conductivity εr and/or the second intermediate material of the fourth layer has a dielectric conductivity εr (i.e., certain potential compensating materials may exhibit the desired field-dependent permittivity only at or across a particular range of applied electric field strengths. By introducing a suitable permittivity biasing material to the actuator member, the range of field strengths over which the actuator is responsive may be changed (as discussed in the preceding paragraph) so as to exactly match the range of field strengths over which the compensating material exhibits the required field-dependent (relative) permittivity) (see Column 5, line 10, to Column 8, line 33); but does not explicitly teach a dielectric conductivity εr of greater than 1.01 F∙m-1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having a dielectric conductivity εr of greater than 1.01 F∙m-1. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 21, Hilgers as modified by the Profile Method and Gomes as disclosed above does not directly or explicitly teach that a difference between specific triboelectric affinity of the first intermediate material of the second layer and specific triboelectric affinity of the second intermediate material of the fourth layer is at least 20 nC/J, measured at 20° C. and at 35% relative humidity. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected materials having specific triboelectric affinity difference of at least 20 nC/J, measured at 20° C. and at 35% relative humidity. It has 
Regarding claim 22, Hilgers teaches that the first intermediate material of the second layer comprises a solid material selected from the group consisting of polyurethane, a mica, glass, quartz, silk, poly (organo) siloxane, cellulose and their mixtures, and/or the second intermediate material of the fourth layer comprises a solid material selected from the group consisting of acetate silk, natural or synthetic rubber, polyester, polyethylene, polyethylene terephthalate, polypropylene, polystyrene, polychlorobutadiene, polyacrilonitrile, polyvinyl chloride, poly (organo) siloxane, vulcanized rubber particles, fillers, and any combinations thereof (i.e., modifying the relative permittivity of electroactive polymer materials include combining an EAP material with a suitable filler material having the effect of increasing the baseline relative permittivity of the EAP material) (see Column 14, line 36, to Column 16, line 67). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  
Regarding claim 23, Hilgers teaches that the second and/or the fourth layer comprises at least one filler in addition to the first intermediate material and/or the second intermediate material (i.e., modifying the relative permittivity of electroactive polymer materials include combining an EAP material with a suitable filler material having the effect of increasing the baseline relative permittivity of the EAP material) (see Column 14, line 36, to Column 16, line 67). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 24, Hilgers teaches that the at least one filler is one or more of a carbon black and a silica (i.e., carbon black) (see Column 14, line 36, to Column 16, line 67). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 25, Hilgers teaches an amount of the at least one filler (i.e., the ratio of EAP material to compensating material must be carefully selected so as not to dilute the concentration of electroactive polymer to such an extent that the electroactive properties cease to have effect) (see Column 12, lines 10-55); but does not explicitly teach that the filler amount is in the range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an amount of the at least one filler in a range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 26, Hilgers teaches that the second intermediate material of the fourth layer comprises epichlorohydrin rubber, and/or the first intermediate material of the second layer comprises poly (organo) siloxanes (i.e., modifying the relative permittivity of electroactive polymer materials include combining an EAP material with a suitable filler material having the effect of increasing the baseline relative permittivity of the EAP material) (see Column 14, line 36, to Column 16, line 67). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 28, Hilgers teaches the insulating material (i.e., these layers may be separated by a suitable interface layer) (see Column 11, lines 55-59); but does not explicitly -1 S∙cm-1 at 20° C. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an insulating material having a specific electrical conductivity of less than 10-1 S∙cm-1 at 20° C. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Furthermore, since claim 1 states that the third layer is optional, the examiner respectfully submits that language that suggest or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation (see MPEP 2143.03).
Regarding claim 31, Hilgers teaches that the second layer and the fourth layer are in electrical contact and compressed during the compressed state (see Fig. 10).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (U.S. Pat. No. 11,189,779) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Gomes et al. (NPL: “Influence of Thickness and Contact Area on the Performance of PDMS-based Triboelectric Nanogenerators”) and Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang).
Regarding claim 17, Hilgers as modified by the Profile Method and Gomes as disclosed above does not directly or explicitly teach that the apparatus comprises a voltmeter configured to measure the voltage between the first electrode material and the second electrode material and a battery; the battery charged by the voltage.  
Regarding the voltmeter, Wang teaches a voltmeter configured to measure the voltage between the first electrode material and the second electrode material (i.e., both the voltage and current outputs are related to the amount of charges transferred) (see Column 4, lines 43-55) and a battery; the battery charged by the voltage (i.e., triboelectric nanogenerator can be . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (U.S. Pat. No. 11,189,779) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Gomes et al. (NPL: “Influence of Thickness and Contact Area on the Performance of PDMS-based Triboelectric Nanogenerators”) and Hu et al. (U.S. Pat. No. 11,050,363) (hereafter Hu)
Regarding claim 27, Hilgers as modified by Profile Method and Gomes as disclosed above does not directly or explicitly teach that the apparatus further comprises a third layer between the second layer and the fourth layer, and the third layer comprises an insulating material as a compressible compound.  
Regarding the third layer, Hu teaches that the apparatus further comprises a third layer between the second layer and the fourth layer, and the third layer comprises an insulating material as a compressible compound (i.e., the insulation layer of the composite layer may be made of flexible insulation material) (see Column 6, line 30, to Column 8, line 62 ). In view of the teaching Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the third layer in order to increase the roughness of the frictional surface and the charge transfer density of the device. 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (U.S. Pat. No. 11,189,779) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Gomes et al. (NPL: “Influence of Thickness and Contact Area on the Performance of PDMS-based Triboelectric Nanogenerators”) and Weston (U.S. Pat. No. 10,000,100) (hereafter Weston)
Regarding claim 29, Hilgers as modified by the Profile Method and Gomes as disclosed above does not directly or explicitly teach that the apparatus is mounted in a tread of the tire and / or a central axis of the apparatus extends in a radial direction, in an axial direction, or runs in a direction of rotation of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Regarding claim 30, Hilgers as modified by the Profile Method and Gomes as disclosed above does not directly or explicitly teach that the apparatus generates an electrical voltage and / or measures a mechanical force along the direction of rotation or the axial direction of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855